DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application was filed on 07/02/2021.  
Claims 1-7, 9-21 are pending. Claim 8 is canceled.
Continued Examination under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 07/02/2021. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al., (US 2017/0332327 A1, herein after Fang) in view of Patil et al., (US 2018/0302923 A1, herein after Patil).
Claims 1, 11 and 18,
Fang discloses an electronic device, (Fig. 7 AP 704) comprising: a node configured to communicatively couple to an antenna (The modules 308, 310 may share antenna or may have separate antennas 304, 306 ¶ [0057]); and an interface circuit, communicatively coupled to the node, configured to communicate with a recipient electronic device, (Fig. 4 communication between the wake-up receiver and wake-up transmitter ¶ [0018]) and configured to: receive, from the node, a wake-up radio (WUR)-setup request associated with the (Fig. 7 association request WUR capability info. When the WUT capable AP receives the association request message with the WUR capability information and supports the WUR capability ¶ [0082]); determine a transmission schedule based at least in part on the proposed transmission interval (The power saving station can negotiate with the AP the target wakeup time (TWT) individually during the association and/or at any time so that different power saving station could be able to wake up at different TWT serving period…the AP could schedule and transmit the multiple paging (or power saving polling) messages to the group of power saving stations together at the same time ¶ [0049, 0050]); and provide, to the node, a wake-up frame intended for the recipient electronic device, wherein the wake-up frame comprises an identifier of an aggregated group, the identifier comprising the group address for which a group-addressed frame will subsequently be transmitted by the electronic device (in order to make transmission efficiently, the AP could group a couple of power saving stations together and set their TWT to the same time. Therefore the AP could schedule and transmit the multiple paging (or power saving polling) messages to the group of power saving stations together at the same time ¶ [0050]… b) WUR ID field 506: this field is used to identify the WUR module which is associated with the power saving device (STA) ¶ [0068], Fig. 5B), and wherein the wake-up frame is provided at a transmission time based at least in part on the transmission schedule (a single frame of wake up request signal (WUS) format (B) could be able to carry multiple WUS signals simultaneously to wake-up multiple power saving stations ¶ [0074]… WUS signal which is embedded within the 802.11 frame transmitted over wideband such as 20 Mhz channel bandwidth ¶ [0072]… power saving station enters the wake-up period to check whether there is scheduled DL data from AP ¶ [0053, 0049]) wherein the electronic device comprises an access point (Fig. 7 AP 704) and the recipient electronic device comprises a client or a station that is associated with the access point (Fig. 7 Station 702 is associated with the access point 704).
Fang does not disclose wherein the WUR-setup request specifies a group address for which the recipient electronic device wants to receive associated frames and a proposed transmission interval; and.
Patil discloses wherein the WUR-setup request specifies a group address for which the recipient electronic device wants to receive associated frames and a proposed transmission interval (receiving a trigger frame containing a number of association identifier (AID) values based on a group AID mapping contained in a partial virtual bitmap of a traffic indication map (TIM) element, and determining whether the trigger frame allocates one or more random resource units (RUs) for use by the station based on one or more of the AID values contained in the trigger frame ¶ [0006]… Each RAPS element may indicate orthogonal frequency-division multiple access (OFDMA) contention window values for stations associated with a corresponding one of the BSSIDs ¶ [0041]… The DTIM count field 225 indicates the number of beacon intervals remaining until the next DTIM beacon frame is broadcast for the BSSID ¶ [0064]).

Claim 11 encompass limitations that are similar to limitations of claim 1, except “a non-transitory CRM and when executed by electronic device”.  Thus, it is rejected with the same rationale applied against claim 1 above.
Claim 18 encompass limitations that are similar to limitations of claim 1.  Thus, it is rejected with the same rationale applied against claim 1 above.

	Claims 2 and 12,
Fang does not disclose wherein the transmission time is an integer multiple of a Delivery Traffic Indication Message (DTIM)-beacon transmission interval.
Patil discloses wherein the transmission time is an integer multiple of a Delivery Traffic Indication Message (DTIM)-beacon transmission interval (the Multiple BSSID-index element 220 may include both the DTIM Period field 224 and the DTIM count field 225 when transmitted in a beacon frame ¶ [0065]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fang by using the features, as taught by Patil in order to robustly triggering frame may 
Claim 12 encompass limitations that are similar to limitations of claim 2.  Thus, it is rejected with the same rationale applied against claim 2 above.

	Claims 3 and 13,
Fang does not wherein the group address is included in one or more group addresses associated with one or more Flexible Multicast Service (FMS) streams that are provided by the electronic device.
Patil discloses wherein the group address is included in one or more group addresses associated with one or more Flexible Multicast Service (FMS) streams that are provided by the electronic device (the one or more random RUs may be allocated for at least one of a group of stations, a specific BSSID, a group of BSSIDs, and all of the stations belonging to the multiple BSSID set. the trigger frame may be set to a special value that allocates one or more random RUs to all stations belonging to the multiple BSSID set ¶ [0006]. the trigger frame is received from an access point (AP) ¶ [0007]. Fig. 2D The FMS descriptor element 230 may be used by the AP 110 to provide information about group addressed frames buffered in the Tx BSSID ¶ [0067]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fang by using the features, as taught by Patil in order to robustly triggering frame may 
Claim 19 encompass limitations that are similar to combination of claims 2 and 3.  Thus, it is rejected with the same rationale applied against claims 2 and 3 above.
Claim 13 encompass limitations that are similar to combination of claim 3.  Thus, it is rejected with the same rationale applied against claim 3 above.

	Claims 4 and 20,
Fang does discloses wherein the identifier comprises a flexible multicast service identifier (FMSID).
Patil discloses wherein the identifier comprises a flexible multicast service identifier (FMSID) (the length may be set to a value=1+m+n, where "n" is an integer indicating the number of FMS counters and "m" is an integer indicating the number of FMSIDs present in the FMS descriptor IE 230 ¶ [0068]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fang by using the features, as taught by Patil in order to robustly triggering frame may increase medium utilization and efficiency (as compared to allocating random RUs to all of the stations in the multiple BSSID set) ¶ [0138]).
Claim 20 encompass limitations that are similar to combination of claim 4.  Thus, it is rejected with the same rationale applied against claim 4 above.

Fang does not disclose wherein the wake-up frame specifies an FMS stream for which there is pending traffic in the electronic device. 
Patil discloses wherein the wake-up frame specifies an FMS stream for which there is pending traffic in the electronic device (the FMS Descriptor element may be provided in selected beacon frames based, for example, on whether the beacon frame's TIM element indicates the presence of queued DL data for STAs that are associated with one or more of the non-Tx BSSIDs ¶ [0066]).
Claim 15 encompass limitations that are similar to combination of claims 4 and 5.  Thus, it is rejected with the same rationale applied against claims 4 and 5 above.
Claims 6, 16 and 21,
Fang does not disclose wherein the interface circuit is configured to select an FMS stream for which there is pending traffic in the electronic device; and wherein the wake-up frame specifies the FMS stream.
Patil discloses wherein the interface circuit is configured to select an FMS stream for which there is pending traffic in the electronic device (the FMS Descriptor element may be provided in selected beacon frames based, for example, on whether the beacon frame's TIM element indicates the presence of queued DL data for STAs that are associated with one or more of the non-Tx BSSIDs ¶ [0066]); and wherein the wake-up frame specifies the FMS stream (the FMS Descriptor element may be included in the non-Tx BSSID Profile sub element of a particular beacon frame if the beacon frame's TIM field indicates a presence of buffered group-addressed frames for the corresponding non-Tx BSSID ¶ [0066]).
Claim 16 encompass limitations that are similar to combination of claim 6.  Thus, it is rejected with the same rationale applied against claim 6 above.
Claim 21 encompass limitations that are similar to combination of claim 6.  Thus, it is rejected with the same rationale applied against claim 6 above.

Claims 7 and 17,
Fang does not disclose wherein the interface circuit is configured to assign, based at least in part on the group address, the recipient electronic device to the aggregated group associated with a FMSID.  
Patil discloses wherein the interface circuit is configured to assign, based at least in part on the group address, the recipient electronic device to the aggregated group associated with a FMSID (the one or more random RUs may be allocated for at least one of a group of stations, a specific BSSID, a group of BSSIDs, and all of the stations belonging to the multiple BSSID set ¶ [0006]… BSSIDs in the multiple BSSID set 130 may allow a TIM element in a management frame to indicate a presence of group address traffic for each of the BSSIDs in the multiple BSSID, fig. 2E, ¶ [0053] The FMS descriptor element 230 may be used by the AP 110 to provide information about group addressed frames buffered in the Tx BSSID ¶ [0067, 0068]).
Claim 17 encompass limitations that are similar to combination of claim 7.  Thus, it is rejected with the same rationale applied against claim 7 above.
Claim 9,
Fang discloses wherein the WUR-setup request and the wake-up frame are compatible with an IEEE 802.11 communication protocol (Fig. 4 shows Wake up request and wake up indication is compatible with 802.11.  ¶ [0036]).
	Claim 10,
Fang discloses receive, from the node, a second WUR-setup request associated with the recipient 10electronic device, (the WUT capable AP receives the association request message with the WUR capability information and supports the WUR capability, the AP should respond in the association response message 716 with the WUR setup information ¶ [0082]) wherein the second WUR-setup request specifies one or more attributes associated with group-addressed frames that the recipient electronic device wants to receive using a directed multicast service (DMS) (Fig. 5B shows grouped addressed frames into 802.11 frame transmitted over wideband signal, ¶ [0072-0073]… Therefore, a single frame of WUS format (B) could be able to carry multiple WUS signals simultaneously to wake-up multiple power saving stations at the same time to enable multi-user communications ¶ [0074, 0088]); and (a single frame of WUS format (B) could be able to carry multiple WUS signals simultaneously to wake-up multiple power saving stations at the same time to enable multi-user communications ¶ [0074]) wherein the second wake-up frame indicates that the electronic device will subsequently provide 15a unicast copy of a second group-addressed frame having the one or more attributes (FIG. 8 shows an example of unicast wakeup signal to control the main wireless communication module of the power saving station ¶ [0088]).


Response to Arguments
Remarks filed on 07/02/2021, Applicant’s respectfully argues regarding claim 1 Fang does not disclose the recipient electronic device comprises a client or a station that is associated with the access point.
However, Examiner respectfully disagree, with Applicant.  Fang discloses in Fig. 7 item 702 Station is interpreted, as the recipient electronic device is associated with the access point 704.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473